PER CURIAM.
This appeal involves the correctness of an order apportioning costs during the penden-cy of an appeal. The original appeal involved the rights of the parties incident to the dissolution of their law firm. In this connection, see opinion of this court rendered in Hawkesworth v. Ponzoli, 388 So.2d 299 (Fla. 3d DCA 1980). We find that the order under review in this cause had the impact of modifying the original final judgment, while the appeal in the cited cause was pending.
Therefore, we reverse the order under review and return the matter to the trial court to assess costs as provided in the original final judgment.
Reversed and remanded with directions.